Case 13-50530-CSS   Doc 772-27   Filed 08/21/20   Page 1 of 4




Exhibit 136
                          Case 13-50530-CSS                Doc 772-27    Filed 08/21/20         Page 2 of 4

       Allied Holdings, Inc.                                                                  September 2010
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

       General     Information
       Total investment amount          $164.0MM
       Type of security                 Common     equity                 first lien   debt   ($43.0MM);          second lien
                                        debt ($13.2MM)
       Percent    owned                 71.3% of common equity (as-converted); 55.6% first lien            debt
                                        66.7% second lien debt
       Date    of initial investment   May 3, 2006
       Board information               YAAF appointed four of the five directors on the board, consisting of              three
       YAAF representatives and the CEO
       Transaction Information
       Pre-Petition Notes        $81.6MM for pre-petition senior unsecured notes (converted                       into

                                        equity)
       Rig Financing                    $12.6MM of convertible equipment financing (converted              into

                                        equity)
       First Lien Debt Purchase      $43.0MM for First Lien Debt
       Second     Lien Debt Purchase $26.4MM of Second Lien Debt (50% converted into equity)
       Company industry                 Automotive         Logistics
       Portfolio Information
       Funds                            Yucaipa American Alliance Fund I, LP
       Status                           Unrealized
       Carrying value                   $164.0MM
       Valuation rationale              Market    analysis
       Distributions to date            None
       Team:                            Ira Tochner, Derex Walker, Stephanie Bond

       Company     Description
        Headquartered in Decatur, Georgia, Allied (“Allied” or the “Company”) is the largest transporter of
       new vehicles in North America. The Company primarily offers short-haul delivery services for the
       North American auto industry, providing transportation services from the manufacturing plant to the
       railhead or dealership or from the railhead to the dealership.  Allied transports approximately 5.0
       million vehicles annually and has a North American footprint consisting of 62 terminals, over 2,800
       rigs and 35 maintenance garages.            approximately 3,800 employees, of which over 3,200 are
                                                  Allied   has

       bargaining employees.'              delivery services account for approximately 97% of Allied’s
                                       Short-haul
       revenue.   The balance of Allied’s revenue is generated from support services, including carrier
        management  and brokerage services, vehicle inspections, title storage, marshalling and rail yard
        management, and computerized vehicle tracking.
       Allied’s    customer base is highly concentrated and dependent on the Detroit 3.      Allied’s top five
       customers    account for 84% of sales, and the Detroit 3 account for 64%. GM and Ford               are
                                                                                                  Allied’s two
       largest customers, accounting      for 27% and 26% of revenue,         respectively.




        Approximately 2,200 are represented by the International Brotherhood of Teamsters (the “IBT”).




Confidential                                                                                                  YUCAIPA593246
                              Case 13-50530-CSS                  Doc 772-27        Filed 08/21/20       Page 3 of 4

       Allied Holdings, Inc.                                                                        September 2010
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

           Transaction       History
       The      Company     filed      on July 31, 2005 and emerged from bankruptcy on May 29, 2007 pursuant to
                                     Chapter   11

       a                             sponsored by YAAF and the IBT. Our initial investment was made in Allied’s
            joint plan of reorganization
       pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150 million in pre-petition senior
       unsecured notes for $81.6 million. We later financed the Company’s purchase of used rigs from a now
       defunct competitor and funded a portion        of the Cash-Out Contribution (defined below).
       Under    the       plan of reorganization, we converted our total investment of $94.4 million into 67.0% of the
           reorganized      equity by:
       1.           Converting our position in the senior unsecured notes into 47.7% of reorganized                    equity;
       2.           Converting our share of the Rig Financing into 18.3% of the reorganized equity;                    and

       3.      Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who opted for
       cash in lieu of equity under the plan of reorganization at a rate equal to $0.25 on the dollar, providing
       an additional 1.0% of the reorganized equity (“Cash-Out Contribution”)

       Since making      initial investment, we have continued to look for ways to strengthen Allied’s balance
                             our

       sheet. In early 2008, we bought $40 million of the $50 million in outstanding second lien term loans and
       subsequently converted $20 million of the acquired debt into convertible preferred stock. We continue to
       hold the      remaining $20 million in acquired debt, which bears interest at L+750                    bps. In August 2009,
       we were successful in purchasing a majority of the Company’s first                      lien debt at a substantial discount to
       face.  Specifically, we purchased $145 million (face) in first lien loans for a cash price of approximately $43
       million or $0.30 on the dollar. This purchase makes us the majority and requisite lender for purposes of any
        amendments or consents to the Company’s                 first lien  credit facility. Our ownership of the first lien debt is not
        subject to any of the customary restrictions            or   limitations normally associated with a sponsor’s acquisition of
       its   bank   debt.

       Pursuant to the transactions described above, we are now in the unique position of controlling every tranche
       of the Company’s capital structure. In addition to holding 55.6% of the first lien debt, we also hold 66.7%
       of the     second lien debt as     well      as   71.3% of the fully-diluted equity. As
                                                                                  a consequence, we believe that the

       Company now has the strongest balance sheet in the car haul industry and that it is in a unique position to
       capitalize on the financial distress of its competitors, many of which are family owned and suffer from
       liquidity and leverage issues. This               is
                                              particularly true given that the OEMs                are
                                                                                         increasingly seeking to shift
       their business to suppliers that are financially              stable.

        Investment          Thesis

       Our   investment in Allied is premised on the Company's leadership position in the auto transport
       market.    Allied is the largest carrier with more than 2,800 rigs and a North American footprint of 62
       terminals.     It transports approximately 5.0 million vehicles annually and has a longstanding
                   with each of the major foreign and domestic OEMs.
           relationship
       Our belief is that with additional investment in its fleet, Allied can strengthen its position in                            the

        marketplace         and
                           substantially             increase
                                                 productivity.                    Part   of this investment    is being   funded with
        concessions  obtained from its customers. The Company obtained over $30 million in annual pricing
        concessions from its customers in connection with its emergence from bankruptcy and has continued to

        negotiate pricing increases in subsequent customer negotiations.  The Company also renegotiated the
       terms      of its collective bargaining                agreement with the    IBT while in Chapter        11   under which the




Confidential                                                                                                          YUCAIPA593247
                                              Case 13-50530-CSS                               Doc 772-27                Filed 08/21/20                  Page 4 of 4

       Allied Holdings, Inc.                                                                                                                       September 2010
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

       Company realized $35 million in annual cost savings.         Discussed further below, the Company is
        currently paying the full wage  rate to its IBT-represented drivers. However, it is our firm belief that
       further cost savings will be achieved in the upcoming negotiations.

       Valuation                         Rationale
       We hold the investment in Allied at cost based on a market comp analysis, including the impact of
       expected wage concessions.  Given the nature of the business, we are assuming a forward-looking
       EBITDA multiple range of 5.0x — 6.0x and a 2010E multiple of 8.0x — 9.0x.

        Financial                    Summary
       Business  continued to track in line with expectations during Q3. Production schedules were busy as
       Allied’s customers work to rebuild dealer inventories. For the nine month period ending September
       30, 2010, revenue was $410.1 million versus internal management plan of $377.4 million and prior
       year of $338.5 million.     EBITDA for the year-to-date period was $20.3 million versus internal
        management plan of $28.9 million and prior year of $15.0 million. The shortfall versus plan is largely
       the result of an increase in salaries and wages. Starting in June, the Company has paid its US IBT-
        represented employees a 20% wage increase compared to a forecasted 2.5% increase accounting for
       $5.9 million                       of the increase.
                                        The rest of the shortfall versus plan was largely due to increased fuel
       costs.               LTM            EBITDA        is $31.8 million
                                                   and the Company is on track to achieve 2010E EBITDA of
       $25.4 million, including $11.0 million negative impact from the wage increase.

       During the first part of the year, Allied renegotiated all of its key customer contracts and obtained price
       increases in many cases with terms between 2 to 3 years. In connection with renegotiating these
       contracts,  Allied gave back unprofitable business.          As mentioned above, customer        production
       schedules have been filled as OEMs work                                                to
                                                        re-stock depleted dealer inventories. September year-to-
       date volumes were 15% ahead of prior year.

       As a consequence of the downturn in automotive sales from historical levels, the Company has been in
       breach of the financial covenants under                                          its
                                                credit facility (which is now controlled by us) since August
       2008.
       (8    in    thousands,   except   unit information)

                                                                Month of September                                 September YTD                     YTD Variance vs.
                                                                                                                                                                             September
                                                       Actual        Prior Year        Plan           Actual        Prior Year           Plan      Prior Year    Plan        10   LIM
        Revenue                                         $48,118        $50,647         $43,583       $410,072         $338,495          $377,402     $71,577    $32,670       $551,234
        Units                                          408,923         458,240         388,549      3,445,668        3,000,765      3,287,187        444,903    158,481      4,675,810

        Operating          Income                              98        1,777           1,792           (4,854)       (23,284)              202      18,430      (5,056)         (2,873)

        Bank        EBITDA”                                  2,584       5,325           4,669          20,341          15,004            28,898       5,337      (8,557)         31,792
             %     of Revenue                                 5.4%       10.5%           10.7%            5.0%            4.4%              7.7%                                    5.8%


        Capital         Expenditures”                        3,417         974           3,160           35,778          4,279            38,745      31,499      (2,967)         38,037


        Cash®                                                                                          $22,277         $20,351           $25,513

        Total       Debt                                                                               273,955         271,741           300,095


       Based        on unaudited internal financial results.
       (1)        EBITDA includes add back for restructuring charges and fresh start accounting                          adjustments.
       (2)  Given the uncertainty in the industry last year, the Company limited capex to essential spending in 2009 (spending only $6.5 million for the full year),
        accounting for the increase in 2010.
       (3)        Excludes restricted cash and other time deposits.
       (4)        2010 balance includes $33.1 million of                unreimbursed   letters of   credit.




Confidential                                                                                                                                                                YUCAIPA593248
